PIERCE, Judge.
Appellant Frank Ippolito, Jr., appeals to this Court from a judgment of conviction in a criminal case.
Substantially, the only point involved is whether the trial Court erred in accepting a guilty plea where the defendant several years before had been adjudged incompetent, although his competency was later restored legally; and where the trial Judge ordered and held a sanity hearing, after which he was adjudged to be competent by the trial Court.
On October 24, 1967, information was filed in the Hillsborough County Criminal Court of Record charging Ippolito with the burglary of a certain commercial building in Tampa. On October 30, 1967, he was arraigned and entered plea of not guilty. Thereafter, on January 23, 1968, the day the case was set for trial, he appeared in Court with his privately-employed counsel and, upon being again arraigned, requested permission to withdraw his previous not guilty plea and to enter a plea of guilty. The trial Judge then meticulously ascertained by interrogation in open court that Ippolito was fully aware of his legal and constitutional rights, that he was entering the guilty plea voluntarily and without any debilitating influences, and that it was with approval of his private counsel. Under such circumstances, the Court accepted the plea of guilty.
His counsel then requested the Court to order a sanity hearing for him, advising the Court that a few years previously Ip-polito had been adjudged incompetent, but later restored to legal sanity. The Court thereupon appointed two expert psychiatrists who, at a hearing for such purpose on February 13, 1968, gave sworn testimony before the Court that they had separately, on different dates, examined Ippoli-to sufficiently to determine his current mental condition. They each stated that he was sane to the requisite degree, namely, that he understood the nature of the charge against him, that he could distinguish right from wrong, that he understood the effect of his plea, and that he could assist and advise with his counsel. He was thereupon found and adjudged sane by the Court, was adjudged guilty of the charge to which he had pleaded guilty, and was accordingly sentenced. It is from this judgment and sentence that Ippolito appeals. We affirm.
From the mere recital of the foregoing facts, all of which appear in the record here, it is clearly apparent that Ippolito’s plea of guilty was voluntary, that it was knowingly made, that it was approved by his privately-retained counsel, that he was mentally competent at the time it was entered, and that his every legal right was at all times zealously protected. The judgment of conviction appealed is therefore
Affirmed.
LILES, C. J., and HOBSON, J., concur.